Citation Nr: 0821808	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
essentially reopened that appellant's previously denied claim 
of entitlement to service connection for left ear hearing 
loss but denied the claim on its merits.  The appellant, who 
had active service from February 1943 to January 1946, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

In a June 2005 decision, the Board (1) affirmed the RO's 
decision to reopen the appellant's claim and (2) denied the 
claim on its merits after reviewing all evidence of record.  
The appellant appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In an October 2007 memorandum decision, the 
Court vacated and remanded the Board's June 2005 decision. 
See October 2007 memorandum decision; November 2007 CAVC 
order.  The case has since been returned to the Board for 
further review.  

In light of the October 2007 CAVC memorandum decision and the 
instructions set forth therein, the Board hereby REMANDS the 
issue of entitlement to service connection for left ear 
hearing loss to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant 
that further action is required on his part.  




REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for left ear hearing 
loss discloses a need for further development prior to final 
appellate review.  

In this case, the appellant has argued that he was exposed to 
acoustic trauma during his period of active duty when a 
Japanese suicide plane hit his ship.  Statements received 
from three of the appellant's service buddies in November 
1980 confirmed this event, and indicated that it occurred in 
approximately November 1944.  A review of the appellant's 
service medical records reveals that they are negative in 
terms of complaints, treatment or diagnosis of left ear 
hearing loss.  However, in regards to the lack of information 
contained in these records, the appellant reports that 
immediately after his ship was attacked, he was required to 
depart the ship to fight the Japanese.  Therefore, he was 
unable to seek any medical attention at that time.  

On appeal before the CAVC, the appellant argued (among other 
things) that the Board erred in issuing its June 2005 
decision in that it improperly relied upon a December 2002 VA 
audiological report without first assessing its probative 
value. October 2007 memorandum decision, p. 6.  Specifically, 
the Court found the December 2002 examination report to be 
deficient on the basis that (1) the report was predicated on 
the lack of contemporaneous documentation of the appellant's 
claimed injury (i.e., the lack of corroborative evidence 
contained in the appellant's service medical records and the 
lack of official confirmation that the appellant's ship was 
attacked) and (2) impermissibly ignored the appellant's lay 
assertions that he sustained acoustic trauma during service 
(i.e., that the appellant specifically remembers having 
difficulty hearing after the attack) and buddy statements of 
record attesting to the same. Id., pgs. 6-7.  In light of the 
above-referenced deficiencies, the Court determined that the 
Board provided an inadequate statement of reasons and bases 
for its June 2005 decision and vacated the decision.  In 
doing so, the Court directed the Board to remand the case to 
the RO for further development because the December 2002 
audiological examination is inadequate for rating purposes. 
Id., p. 7.  

Therefore, in compliance with the Court's October 2007 
memorandum decision and November 2007 order, the Board 
remands this issue to the RO via the AMC for the purpose of 
scheduling the appellant for a new VA audiological 
examination that takes into consideration (1) the evidence 
contained in the claims file documenting the Kamikaze attack 
on the SS Jeremiah Daily, (2) the appellant's statements 
attesting to his hearing problems subsequent to the attack on 
the SS Jeremiah Daily and (3) the buddy statements of record.  
In addition, the examiner should discuss the August 2002 
medical opinion of record that the appellant argues supports 
his claim of entitlement to service connection. Id., p. 4.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claim of entitlement 
to service connection for left ear 
hearing loss, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should afford the appellant a 
new VA audiological examination, 
including an audiogram and Maryland CNC 
speech recognition test, in accordance 
with the directives set forth in the 
Court's October 2007 memorandum 
decision.  In doing so, the RO should 
request an opinion as to whether the 
appellant's currently diagnosed left ear 
hearing loss is at least as likely as 
not etiologically related to the 
appellant's military service, to 
specifically include exposure to 
acoustic trauma presumed to have 
resulted from noise associated with a 
Kamikaze attack on the SS Jeremiah 
Daily. See 38 U.S.C.A. § 1154(b); March 
2008 rating decision (the RO confirmed 
that a Kamikaze attack on the SS 
Jeremiah Daily occurred on the date 
reported by the appellant).  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
reviewing the claims folder, the 
examiner should be asked to specifically 
comment on the appellant's lay 
assertions that he experienced hearing 
problems after his ship was attacked and 
the buddy statements of record attesting 
to the same.  In addition, the examiner 
should discuss the August 2002 medical 
opinion of record in which the examiner 
relates the appellant's right ear 
hearing loss to a ship attack in 
service, to include an explanation as to 
why the examiner agrees or disagrees 
with that opinion.  A clear rationale 
and basis for all opinions expressed 
will be very helpful to the Board.  If 
no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



